Citation Nr: 1621518	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  05-36 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for tension headaches with chronic fatigue.

2.  Entitlement to an initial evaluation in excess of 30 percent for major depression prior to March 3, 2008.

3.  Entitlement to an initial evaluation in excess of 50 percent for major depression for the period from March 3, 2008, to August 10, 2011.

4.  Entitlement to an initial evaluation in excess of 70 percent for major depression on or after August 10, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1985 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO granted service connection for tension headaches with chronic fatigue and for a mood and sleep disorder and assigned noncompensable and 30 percent evaluations, respectively, effective from September 24, 2003.

In November 2014, the Veteran testified before a Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.  

In January 2016, the Veteran was notified that the Veterans Law Judge who held the November 2014 hearing is no available to participate in the decision.  He was provided the opportunity to appear at another hearing before a different Veterans Law Judge; however, the Veteran responded that he did not want to appear at another Board hearing and requested that the Board consider this case on the evidence of record.  

In February 2015, the Board remanded the issue of entitlement to an increased evaluation for major depression.  The Board also granted a 30 percent evaluation for the tension headaches with chronic fatigue, but denied a higher evaluation.   The Veteran appealed that portion of the February 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Order, the Court granted a Joint Motion for Partial Remand and vacated the portion of the February 2015 decision denying a rating in excess of 30 percent for tension headaches with chronic fatigue.   

Moreover, in the Joint Motion for Partial Remand, the Veteran agreed that he will no longer pursue the issues of entitlement to increased evaluations for degenerative disc and joint disease of the lumbar spine, degenerative and discogenic disease of the cervical spine, and bilateral chronic trapezius strains.  Therefore, any appeal as to those issues, which were adjudicated in the February 2015 decision, is deemed abandoned.  See McPhail v. Nicholson, 19 Vet. App. 30, 33 (2005) (issues not addressed on appeal will be considered abandoned).  

The Board further notes that the Veteran's appeal originally included the issues of entitlement to service connection for hypertension and a hip and pelvic disorder.  However, during the pendency of the appeal, the VA Appeals Management Center (AMC) granted service connection for hypertension and bilateral hip osteoarthritis in a July 2015 rating decision.  As such, those issues no longer remain on appeal, and no further consideration is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the December 2015 Joint Motion for Partial Remand, the parties noted evidence suggesting that the Veteran's tension headache symptoms had increased in severity since his last VA examination in August 2011.  Specifically, during his November 2014 hearing before the Board, the Veteran had testified that his headaches had increased in frequency to five to eight times a month, lasting from two hours to three days at a time, and that they were effectively incapacitating.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected tension headaches with chronic fatigue.  

The Board further notes that the claim for an increased evaluation for major depression is inextricably intertwined with the claim for service connection for PTSD, which remains unadjudicated by the AOJ.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Moreover, the claims file contains additional evidence, including a May 2016 VA psychiatric examination and VA treatment records, that have not been considered by the AOJ.  Nor has the Veteran provided a waiver of the AOJ's initial consideration of that evidence.  Therefore, the case is remanded to the AOJ for initial review of the additional evidence of record. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for tension headaches with chronic fatigue and for major depression.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected tension headaches with chronic fatigue.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the transcript of the November 2014 hearing.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  The examiner should comment on the frequency and duration of the Veteran's headaches, including the frequency of prostrating attacks and whether those attacks are productive of severe economic inadaptability.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs, including adjudicating the pending claim for service connection for PTSD.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




